HELD
BY THE COURT
(BETTS, District Judge):
That the locus in quo of the seizure will be within the cognizance of this court, irrespective of the territorial boundaries of the state, if the surface of the waters on which she was seized was within the jurisdiction of the Southern district of New York. That the actual boundary line of this district was coterminous with that of the state at the time the district was erected and defined. That the agreement entered into between New York and New Jersey respecting their boundary line in no way impairs or conflicts with any jurisdiction or power previously possessed by the United States, or framed in approval or confirmation of it. On the contrary7, congress expresslv provided, in assenting- to that agreement, “that nothing therein contained shall be construed to impair, or in any way affect any right of jurisdiction of the United States in and over the islands or waters’’ which form the subject of said agreement. That the United States therefore retain the same jurisdiction over the waters of the bay as they originally possessed on the organization of their courts. That the seizure being made on waters of the bay and below low-water mark on the Jersey shore, the court nas full jurisdiction over the case.
Exceptions to the jurisdiction therefore overruled.